DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ortiz et al. (USPAP       2018/0293,438), hereinafter, “Ortiz”.


Regarding claim 1 Ortiz teaches, a processing device; and a non-transitory memory device comprising instructions that are executable by the processing device to cause the processing device to perform operations comprising (Please note, figure 1): obtaining an image of a physical media wellbore schematic diagram for a wellbore (Please note, paragraph 0020. As indicated with all image patterns processed, a schematic topology is generated); identifying a layout type of the physical media wellbore schematic diagram in the image (Please note, paragraph 0020. As indicated the schematic topology is refined to reflect wellbore design best practices); performing text recognition and image recognition on the image to detect text information and object information based on the identified layout type (Please note, paragraph 0020. As indicated a source document having text, images or both is digitized. Text strings are identified in a coordinate map while images are defined as image patterns. The text strings may be associated with a particular image pattern. Each image pattern and its associated text strings are then compared to a wellbore component database to determine which wellbore component the image pattern best matches); classifying the text information into content features using a first classification model: classifying the object information into component features using a second classification model (Please note, paragraph 0020. As indicated a source document having text, images or both is digitized. Text strings are identified in a coordinate map while images are defined as image patterns. The text strings may be associated with a particular image pattern. Each image pattern and its associated text strings are then compared to a wellbore component database to determine which wellbore component the image pattern best matches. Based on a match, the wellbore component is then associated with the coordinate map previously generated); and applying engineering constraints to the content features and component features to produce structured wellbore schematic data (Please note, paragraph 0020. As indicated with all image patterns processed, a schematic topology is generated. In one or more embodiments, the schematic topology is refined to reflect wellbore design best practices. Thereafter, for one or more components in the refined wellbore topology, to the extent that such components are tools or other equipment in the wellbore, a product database may be searched to select the most desirable component of a particular type from a group of components of that same type. Finally, a well schematic for a particular point in time may be generated. The generated well schematic may reflect the most likely well schematic for that point in time).
Regarding claim 2 Ortiz teaches, applying a generation model to the structured wellbore schematic data to generate a digital wellbore schematic corresponding to the physical media wellbore schematic diagram (Please note, paragraph 0021. As indicated figure 1 illustrates a block diagram of an exemplary computer system 100 for aiding the creation of digital representations of printed well schematics in accordance with one or more embodiments of the present disclosure. As shown in figure 1, system 100 includes a well schematic generator 110, a memory 120, and a network interface 130 so as to enable a source document 106 associated with an existing well to be utilized to generate a well schematic topology 132).
Regarding claim 3 Ortiz teaches, extracting component features and content features from the structured wellbore schematic data and generating a digital wellbore schematic diagram including visual representation of the content features and component features 9Please note, paragraph 0020. As indicated a source document having text, images or both is digitized. Text strings are identified in a coordinate map while images are defined as image patterns. The text strings may be associated with a particular image pattern. Each image pattern and its associated text strings are then compared to a wellbore component database to determine which wellbore component the image pattern best matches. Based on a match, the wellbore component is then associated with the coordinate map previously generated. With all image patterns processed, a schematic topology is generated).
Regarding claims (8-10); (14-16), analysis similar to those presented for claims (1-3), respectively, are applicable.



Allowable Subject Matter


Claims 4-7, 11-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           The following is a statement of reasons for the indication of allowable subject matter: The closest applied Prior Art of record fails to disclose or reasonably suggest wherein editing the image to remove the classified component features; performing image recognition on the edited image to detect additional object information; and classifying the additional object information into component features using a third classification model.












 


Examiner’s Note

               The examiner cites particular figures, paragraphs, columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply as well. 
               It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.













Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.








 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Saturday, November 6, 2021